             Case 19-20826-CMB                    Doc       Filed 05/24/19 Entered 05/24/19 17:15:14                     Desc Main
 Fill in this information to identify the case:             Document      Page 1 of 7
 Debtor 1    Thomas M. Medofer

 Debtor 2    M. Elaine Medofer

 (Spouse, if filing)

 United States Bankruptcy Court for the WESTERN District of PENNSYLVANIA

 Case number 19-20826-CMB


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: THE BANK OF NEW YORK MELLON, THE                            Court claim no. (if known): 1
SUCCESSOR TO JPMORGAN CHASE BANK, AS TRUSTEE
FOR CIT HOME EQUITY LOAN TRUST 2002-2


Last 4 digits of any number you use to
identify the debtor’s account: 4386

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                               (1)         $0.00

 2          Non-sufficient funds (NSF) fees                                                                            (2)         $0.00

 3          Attorneys fees                                                                                             (3)         $0.00

 4          Filing fee and court costs                                                                                 (4)         $0.00

 5          Bankruptcy/Proof of claim fees                                                                             (5)         $0.00

 6          Appraisal/Broker's Price opinion fees                                                                      (6)         $0.00

 7          Property inspection fees                                                                                   (7)         $0.00

 8          Tax Advances (non-escrow)                                                             2/21/2019:4/1/2019   (8)     $3970.69

 9          Insurance advances (non-escrow)                                                           4/22/2019        (9)      $132.00

 10         Property preservation expenses                                                                             (10)        $0.00

 11         Other. Specify:                                                                                            (11)        $0.00

 12         Other. Specify:                                                                                            (12)        $0.00

 13         Other. Specify:                                                                                            (13)        $0.00

 14         Other. Specify:                                                                                            (14)        $0.00




  The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1




     Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                          page 1
            Case 19-20826-CMB                           Doc           Filed 05/24/19 Entered 05/24/19 17:15:14                           Desc Main
                                                                      Document      Page 2 of 7

  Debtor 1 Thomas M. Medofer                                               Case number (if known) 19-20826-CMB
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                           /s/ Ashlee Fogle
                         __________________________________________________                                Date      05/14/2019
                                                                                                                   ____________________
                        Signature




  Print                   Ashlee Fogle
                        __________________________________________________                                 Title   Bankruptcy Attorney
                        First Name                      Middle Name        Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                    State       ZIP Code

  Contact Phone         470-321-7112                                                                               afogle@rascrane.com
                                                                                                           Email _______________________




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                                    page 2
         Case 19-20826-CMB         Doc       Filed 05/24/19        Entered 05/24/19 17:15:14           Desc Main
                                            CERTIFICATE
                                             Document OF  SERVICE
                                                        Page 3 of 7
               I HEREBY CERTIFY that on ____________________________________________________________,
                                                        May 24, 2019

I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Justin P. Schantz
Law Care
324 S. Maple Avenue, 2nd Floor
Greensburg, PA 15601

Ronda J. Winnecour
Suite 3250, USX Tower
600 Grant Street
Pittsburgh, PA 15219

Office of the United States Trustee
Liberty Center.
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222

Thomas M. Medofer
M. Elaine Medofer
203 Cooperage Court
Greensburg, PA 15601




                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                           By: _________________________
                                                                               /s/ Anisha Patel
                                                                                Anisha Patel
                                                                                Email: apatel@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
Case 19-20826-CMB   Doc   Filed 05/24/19 Entered 05/24/19 17:15:14   Desc Main
                          Document      Page 4 of 7
Case 19-20826-CMB   Doc   Filed 05/24/19 Entered 05/24/19 17:15:14   Desc Main
                          Document      Page 5 of 7
Case 19-20826-CMB   Doc   Filed 05/24/19 Entered 05/24/19 17:15:14   Desc Main
                          Document      Page 6 of 7
Case 19-20826-CMB   Doc   Filed 05/24/19 Entered 05/24/19 17:15:14   Desc Main
                          Document      Page 7 of 7
